Dismissed and Memorandum Opinion filed August 16, 2007







Dismissed
and Memorandum Opinion filed August 16, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00920-CV
____________
 
K-2, INC., f/k/a ANTHONY INDUSTRIES
d/b/a SIMPLEX PRODUCTS DIVISION, and FINESTONE, ET AL., Appellants
 
V.
 
LENNAR HOMES OF TEXAS LAND AND CONSTRUCTION, ET AL., Appellees
 

 
On Appeal from the
133rd District Court
Harris County,
Texas
Trial Court Cause
No. 2001-03176
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed July 19, 2006.  On July 30, 2007, appellant
filed an unopposed motion to dismiss the appeal because the case has settled.  
See Tex. R. App. P. 42.1. 
The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed August
16, 2007.
Panel consists of Justices Yates, Fowler, and Guzman.